DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-11-2022 has been entered. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6 and 8-9 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0200399 hereinafter Yeou in view of U.S. Pre-Grant Publication No. 2015/0179996 hereinafter Inaba and CN 103066296 A hereinafter Zhao. 
Regarding Claims 1, 8 and 9, Yeou teaches a lithium battery [1] comprising: a winding element (electrode assembly) that includes an anode (negative electrode) [2], a cathode (positive electrode) [3], a separator [4] disposed between the anode and cathode (paragraph 106), wherein the cathode (positive electrode) [3] comprises a positive active material (paragraph 72); and a mixing binder including a first binder (second fluoropolymer binder), a second binder (non fluoropolymer binder), and a third binder (first fluoropolymer binder) (paragraph 20), wherein the first binder comprises copolymers comprising polyvinylidene fluoride (paragraphs 36-37), included in an amount of 45 wt % to 82 wt %, and an inherently has a tensile modulus of 200 MPa to 600 MPa (paragraph 39), and wherein the third binder (first fluoropolymer binder) comprises vinylidene fluoride- hexafluoropropylene copolymer (paragraph 32 which teaches a repeating unit resulting from polymerization of a fluorine-containing monomer that is at least one selected from the group consisting of tetrafluoroethylene, hexafluoropropylene, chlorotrifluoroethylene, fluorovinyl, and perfluoroalkylvinylether). 
Yeou does not specifically disclose that the third binder (first fluoropolymer binder) comprises a vinylidene fluoride-acrylate copolymer. 
However, Inaba teaches a resin composition for a lithium secondary battery, wherein the resin composition comprises vinylidene fluoride-acrylate copolymer (paragraph 73, see Example 2). Therefore, it would have been obvious to one of ordinary skill in the art to include such resin composition in the electrode material because Inaba disclose that such modification can bind the electrode material and conductivity promoter together (paragraphs 134-135).
Yeou teaches that the first binder comprises copolymers comprising polyvinylidene fluoride (paragraphs 36-37) but does not specifically disclose an acid-modified polyvinylidene fluoride, wherein the acid is acrylic acid or maleic anhydride. 
However, Zhao teaches a positive electrode for a lithium ion battery (paragraphs 14-18, 20) that comprises a positive electrode active material (paragraphs 21-23) and a binder (paragraph 15), wherein the binder is maleic anhydride modified polyvinylidene fluoride binder (paragraph 16). Therefore, it would have been obvious to one of ordinary skill in the art to include a binder such as maleic anhydride-modified polyvinylidene fluoride in the positive electrode because Zhao disclose that such modification can bond and maintain the active material, enhance electronic contact between the electrode active material and the conductive agent as well as the active material and the current collector, and better stabilize the structure of the pole piece (paragraph 15). 
Regarding Claim 2, Yeou teaches that the copolymer of the first binder comprises at least one monomer selected from the group consisting of tetrafluoroethylene, hexafluoropropylene, and chlorotrifluoroethylene (paragraph 38). 
Regarding Claim 3, Yeou teaches that the second binder is a hydrogenated acrylonitrile butadiene rubber (paragraph 113). 
Regarding Claim 4, Yeou teaches that the second binder (non fluoropolymer binder) is included in an amount of 3 to 27 wt % (paragraph 65). 
Regarding Claim 6, the combination teaches that the third binder (first fluoropolymer binder) comprises vinylidene fluoride-acrylate copolymer (paragraph 73) and which is expected to have similar tensile modulus of 150 MPa to 600MPa as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729